Citation Nr: 0921259	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  04-22 042	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of a remaining loan 
guaranty indebtedness in the amount of $6,708.51, to include 
the question of whether the debt was properly created.

(The matter of whether there was clear and unmistakable error 
(CUE) a March 2004 Board decision, and the matter of 
entitlement to an effective date earlier than September 21, 
1999 for the award of service connection for PTSD (on a basis 
other than CUE), are addressed in separate decisions.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision by the 
Committee on Waivers and Compromises (Committee) of the RO 
that granted a waiver of recovery of a portion of a loan 
guaranty indebtedness in the amount of $6708.51, and denied a 
waiver of recovery for the remaining portion of the debt in 
the amount of $6708.51.  The appellant filed a notice of 
disagreement (NOD) in February 2001, and the RO issued a 
statement of the case (SOC) in May 2004.  The appellant filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2004.

In August 2007, the appellant testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.

At the time of the decision on appeal, and throughout much of 
the pendency of this appeal, the Veteran was represented by a 
veteran's service organization.  However, as of September 
2007, the Veteran is now represented by a private attorney in 
connection with this matter; the Board recognizes the change 
in representation.

For the reason expressed below, this matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the Veteran when further 
action, on his part, is required.


REMAND

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Review of the claims file reveals that the instructions of 
the October 2007 remand were not followed; hence, further 
remand of this matter is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
claim.

In the October 2007 remand, the Board instructed that the RO 
should locate and associate with the claims file the loan 
guaranty folder pertaining to the property at issue in this 
appeal.  A review of the record indicates that this 
instruction has not been accomplished.  

Moreover, the Board also instructed that, in light of the 
expanded issue, which now includes the question of whether 
the debt was properly created, after completing all requested 
actions, and any additional notification and/or development 
deemed warranted, the RO should adjudicate the claim of 
entitlement to waiver of recovery of a remaining loan 
guaranty indebtedness in the amount of $6,708.51, to include 
the question of whether the debt was properly created, in 
light of all pertinent evidence and legal authority.  A 
review of the record indicates that the RO did not adjudicate 
the issue prior to returning the case to the Board.  Indeed, 
the report of a deferred rating dated in February 2009 
reveals that the RO understood this instruction.  However, 
the instruction was not completed.  

Accordingly, upon remand, the RO should obtain the Veteran's 
loan guarantee folder and associate it with the claims file.  
The RO should also adjudicate the expanded claim of 
entitlement to waiver of recovery of a remaining loan 
guaranty indebtedness in the amount of $6,708.51, to include 
the question of whether the debt was properly created, in 
light of all pertinent evidence and legal authority.  

The Board points out that the VCAA is not applicable to cases 
involving waiver of indebtedness.  See Barger v. Principi, 16 
Vet. App. 132 (2002).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should locate and associate 
with the claims file the loan guaranty 
file regarding the property at issue.

2.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If the 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall, 
11 Vet. App. 268.

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for waiver of 
recovery of a remaining loan guaranty 
indebtedness in the amount of $6,708.51, 
to include the question of whether the 
debt was properly created, in light of all 
pertinent evidence and legal authority.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This matter must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


